Citation Nr: 0115597	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material has been submitted to reopen a 
claim for service connection for an ulcer condition. 

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1955 to October 
1957.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


REMAND

The veteran seeks service connection for, among other things, 
hearing loss he attributes to exposure to acoustic trauma in 
service.  On November 9, 2000, Public Law 106-475, The 
Veterans Claims Assistance Act of 2000, became effective and 
amplified the duty to assist previously mandated by 38 U.S.C. 
§ 5107(a).  This law eliminates the concept of a well-
grounded claim, and redefines the Department of Veterans 
Affairs (VA) duty to assist.  The Act requires the VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
to substantiate his or her claim unless it is clear that no 
reasonable possibility exists that the VA's assistance would 
aid in substantiating the claim.

P.L. 106-475 enables and defines VA's duty to assist 
claimants who file substantially complete claims for VA 
benefits.  That statutory duty to assist includes:

1) a duty to notify the claimant and the claimant's 
representative, if any, in writing of any information or 
evidence including medical and lay evidence, that is 
necessary to substantiate the claim; what information or 
evidence he or she is to submit; and what evidence the VA 
will attempt to obtain on the claimant's behalf;

2) a duty to develop all relevant evidence in the custody of 
a federal department or agency, including VA medical records, 
service medical records, Social Security Administration 
records, or evidence from other federal agencies;

3) a duty to develop private records and lay or other 
evidence; and

4) a duty to examine veterans or obtain a medical opinion if 
the examination or opinion is necessary to make a decision on 
a claim for compensation.

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claims.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well-grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the appellant's claim.

The change in the law brought about by the Veterans Claims 
Assistance Act of 2000 requires a remand in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

Service medical records in this case apparently are 
unavailable.  The Board observes that although the veteran 
indicated during his hearing testimony in January 2001 that 
he was not a combat veteran, he claimed to fire weapons on 
his right side, which he believed to have caused his hearing 
loss.  The veteran's DD 214, further, reflects that the 
veteran was a gun crewman while in service.  

An audiological examination in February 1999 revealed 
moderate hearing loss in the left ear and moderate to severe 
hearing loss in the right ear.  The examiner, however, did 
not proffer an opinion as to the etiology of the veteran's 
hearing loss.  Under the circumstances, an examination is 
warranted in order to help ascertain the nature and etiology 
of any current hearing loss.  

The veteran also seeks to reopen a previously denied claim 
for peptic ulcer disease he contends had its onset in 
service.  Although service medical records are not available, 
the veteran contends that he was treated in service on an 
outpatient basis and that he is currently receiving treatment 
for an ulcer.  

Service connection for an ulcer originally was denied in May 
1990.  The RO at that time had no medical evidence of an 
ulcer, and no medical evidence of an ulcer has as of yet been 
associated with the claims file.  

At the time that the veteran filed his original claim in 
January 1990, the veteran indicated that that two physician 
had treated him for ulcers after service.  He indicated in 
this respect that he had been treated by Dr. M. from 1959 to 
1969 and by Dr. S. since 1987.  He also indicated in a 
subsequent letter that he received treatment from Dr. F upon 
his separation from service, although he indicated therein 
that Dr. F. was deceased.  The RO does not appear to have 
attempted to secure records of treatment from any of these 
physicians.  Although in April 1998 the RO requested 
additional information concerning the dates of treatment for 
an ulcer in service in order to locate additional evidence 
that might corroborate the veteran's claims, the veteran did 
not respond to this request for information.  

During a hearing in January 2001, the veteran indicated that 
he developed ulcers while stationed at Fort Hamilton, 
Washington.  He added that he was treated by private 
physicians, Dr. F. and Dr. M., after his discharge from 
service.  

In a March 1999 statement, the veteran claimed that was 
receiving treatment for hearing loss and for peptic ulcer 
disease through the VA Medical Center (VAMC) in West Palm 
Beach.  The claims file does not reflect that the RO has 
attempted to secure any such records of treatment.  Any 
pertinent VA records of treatment should be obtained and made 
part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Current records of treatment demonstrating the 
presence of a current disability would be pertinent to the 
veteran's claims and should be obtained.  To the extent that 
such records result in new and material evidence to reopen 
the veteran's claim for service connection for peptic ulcer 
disease, the VA must perform any additional action required 
by VCAA vis-à-vis that claim for benefits.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

2.  The RO should obtain all records of 
treatment provided for hearing loss and 
for a peptic ulcer through VAMC West Palm 
Beach.  

3.  The RO should afford the veteran a VA 
examination to ascertain the nature and 
etiology of any current hearing loss.  
After reviewing the claims file, the 
examiner should indicate whether it is at 
least as likely as not that the veteran's 
hearing loss was the result of acoustic 
trauma in service.  The claims file 
should be made available to the examiner 
for review.  

4.  The RO should also undertake any 
other development warranted by any 
evidence obtained in the course of 
developing the claims in question.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the claims on 
appeal.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

If an examination is scheduled, the veteran is hereby 
notified that it is the veteran's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




